In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated August 24, 2004, which denied her objections to an order of the same court (Watson, S.M.) dated June 17, 2004, which denied her petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly determined that, pursuant to the Uniform Interstate Family Support Act (see Family Ct Act art 5-B), the State of Florida retained “continuing, exclusive jurisdiction” over the support order based on an initial child support order issued by the Florida court in 1997 (see Family Ct Act § 580-205 [d]) and on the respondent’s continued residence in the State of Florida (cf. Matter of King v King, 309 AD2d 1207 [2003]; Matter of Parenzan v Parenzan, 285 AD2d 59, 65-66 [2001]). Crane, J.P., Mastro, Fisher and Lunn, JJ., concur.